UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2110



MICHAEL COLBERT,

                                              Plaintiff - Appellant,

          versus


INOVA HEALTH CARE SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-1695-A)


Submitted:   January 20, 1998             Decided:   January 30, 1998


Before WILLIAMS and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Colbert, Appellant Pro Se.    Stephen William Robinson,
MCGUIRE, WOODS, BATTLE & BOOTHE, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in favor of Defendant in his employment discrimination

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Colbert v. Inova Health Care,
No. CA-96-1695-A (E.D. Va. July 15, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2